Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 24th day of
December, 2019 (the “Effective Date”), by and between Harold W. Andrews, Jr.
(“Executive”) and Sabra Health Care REIT, Inc., a Maryland corporation (“Sabra”
or the “Company”).

WHEREAS, Executive currently serves as Executive Vice President, Chief Financial
Officer (“CFO”) and Secretary of Sabra;

WHEREAS, Executive and Sabra are currently party to an Employment Agreement
dated as of November 22, 2010 (the “Prior Employment Agreement”); and

WHEREAS, Executive and Sabra desire this Agreement to be effective immediately
and to govern the employment relationship between Executive and the Company from
and after the Effective Date, and, as of the Effective Date, supersedes and
negates all previous agreements and understandings with respect to such
relationship (including, without limitation, the Prior Employment Agreement).

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Executive and Sabra agree as follows:

Section 1:Term of Employment. Sabra agrees to continue to employ Executive and
Executive agrees to accept continued employment with Sabra, subject to the terms
and conditions of this Agreement. Unless earlier terminated pursuant to the
provisions of Sections 4 and 5 hereof, the initial term of employment of
Executive under this Agreement is for a period of three (3) years, commencing on
the Effective Date, and terminating on the third anniversary of the Effective
Date. On the first anniversary of the Effective Date, and on each anniversary of
the Effective Date thereafter, this Agreement shall be renewed for a one
(1) year period (the period from and after the Effective Date until the
termination of this Agreement is referred to as the “Term”) unless (i) earlier
terminated pursuant to the provisions of Sections 4 and 5 hereof, or
(ii) written notice of non-renewal is given by either party to the other at
least sixty (60) days prior to the anniversary of the Effective Date occurring
in any given year, in which case this Agreement shall be terminated on
anniversary of the Effective Date occurring in the second year following the
year in which such notice of non-renewal was provided.

Section 2:Duties and Responsibilities. Executive is employed as Executive Vice
President, CFO and Secretary. During the Term, Executive shall devote his full
employment time, efforts, skills and attention exclusively to advancing and
rendering profitable the business interests of Sabra, its direct and indirect
subsidiaries and their lines of business; provided, however, that to the extent
the following activities do not materially interfere or conflict with his duties
and responsibilities hereunder and as imposed by applicable laws, rules and
regulations, Executive may (i) engage in charitable, civic and religious affairs
and (ii), with the prior written consent of the Chief Executive Officer of Sabra
(“Chief Executive Officer”), serve as a member of the board of directors of
other companies, subject to the provisions of Sabra’s Corporate Governance
Guidelines, as in effect from time to time. Executive agrees to report to and
render such services, commensurate with his position as Executive Vice
President, CFO and Secretary, as the



--------------------------------------------------------------------------------

Chief Executive Officer may from time to time reasonably direct. In the event
that Executive serves as director or senior executive officer of one or more
direct or indirect subsidiaries of Sabra, he shall do so without additional
compensation.

Section 3: Compensation, Benefits and Related Matters.

 

  a.

Annual Base Salary. Sabra shall pay during the Term to Executive a base salary
at an annual rate of $575,000 (“Base Salary”), such salary to be payable in
accordance with Sabra’s customary payroll practices (but not less frequently
than monthly). Annually during the Term, on or prior to each anniversary of the
Effective Date, the Base Salary shall be reviewed for possible merit increases,
and any increase in Executive’s annual base salary rate shall thereafter
constitute “Base Salary” for purposes of this Agreement.

 

  b.

Cash Bonus/Incentive Compensation. In addition to the Base Salary provided for
in Section 3(a) above, Executive shall be entitled to receive an annual bonus
(“Bonus”) in accordance with the Sabra Health Care REIT, Inc. Executive Bonus
Plan (the “Plan”), as it may be amended from time to time by the Compensation
Committee; provided, however, that no amendment shall be effective if it reduces
the percentage of Base Salary that would constitute the target amount of the
Bonus as compared to the prior year, unless such amendment has been agreed to in
writing by Executive. The Bonus shall be payable at the same time as other
annual bonuses are paid to senior management personnel with respect to that
fiscal year (but no later than March 15 of the following calendar
year). Notwithstanding the foregoing, but subject to the provisions of
Section 5, in order to have earned and to be paid any such Bonus, Executive must
be employed by Sabra on the date of such payment.

 

  c.

Equity Awards. Executive shall participate in such equity incentive plans of the
Company as are made available generally to senior executive officers of the
Company. Any grants under such plans shall be made by the Board of Directors of
Sabra (the “Board of Directors”) (or appropriate committee thereof) in its sole
discretion and such plans are subject to change during the Term at the sole
discretion of the Company.

 

  d.

Retirement and Benefit Plans. During the Term, Executive shall be entitled to
participate in all retirement plans, health benefit programs, insurance programs
and other similar employee welfare benefit arrangements available generally to
senior executive officers of Sabra from time to time. Such plans, programs and
arrangements are subject to change during the Term at the sole discretion of the
Company.

 

  e.

Paid Time Off. During the Term, Executive shall be entitled to paid time off in
accordance with Sabra’s policy for senior executive officers.

 

2



--------------------------------------------------------------------------------

  f.

Indemnification Liability/Insurance. Executive shall be entitled to
indemnification by Sabra to the fullest extent permitted by applicable law and
the charter and bylaws of Sabra. In addition, Sabra shall maintain during
Executive’s employment customary directors’ and officers’ liability insurance
and Executive shall be covered by such insurance.

 

  g.

Taxes. All compensation payable to Executive shall be subject to withholding for
all applicable federal, state and local income and employment taxes, and similar
mandatory withholdings.

 

  h.

Expenses. Executive shall be entitled to reimbursement for expenses incurred by
him in connection with the discharge of his duties hereunder. All such expense
reimbursement shall be subject to and shall be submitted, documented and paid in
accordance with the expense reimbursement policies of the Company, as such
policies may change from time to time. Executive agrees that he will provide
such documentation to the Company promptly after expenses are incurred.

Section 4: Termination. Sabra may, at any time, in its sole discretion,
terminate Executive as Executive Vice President, CFO and Secretary and from all
other positions with Sabra and its direct and indirect subsidiaries; provided,
however, that Sabra shall provide Executive with at least five (5) business days
prior written notice of such termination and shall make the payments associated
with such termination in accordance with Section 5. Notwithstanding any
provision in Section 1 hereof, the Term shall end on the date of Executive’s
termination of employment in accordance with this Agreement.

 

  a.

Termination by Sabra for “Good Cause.” Sabra may at any time, by written notice
to Executive at least five (5) business days prior to the date of termination
specified in such notice and specifying the acts or omissions believed to
constitute Good Cause (as defined below), terminate Executive as Executive Vice
President, CFO and Secretary and from all other positions with Sabra and its
direct and indirect subsidiaries for Good Cause. Sabra may relieve Executive of
his duties and responsibilities pending a final determination of whether Good
Cause exists, and such action shall not constitute Good Reason (as defined
below) for purposes of this Agreement. Payment to Executive upon a termination
for Good Cause is set forth in Section 5(a). “Good Cause” for termination shall
mean any one of the following:

 

  1.

Any felony criminal conviction (including conviction pursuant to a nolo
contendere plea) under the laws of the United States or any state or other
political subdivision thereof which, in the sole discretion of the Chief
Executive Officer, renders Executive unsuitable for the position of Executive
Vice President, CFO and Secretary;

 

  2.

Any act of financial malfeasance or financial impropriety, as determined by the
Chief Executive Officer in good faith;

 

  3.

Executive’s continued willful failure to perform the duties reasonably requested
by the Chief Executive Officer and commensurate with his position as Executive
Vice President, CFO and Secretary (other than any

 

3



--------------------------------------------------------------------------------

  such failure resulting from his incapacity due to his physical or mental
condition) after a written demand for substantial performance is delivered to
him by the Chief Executive Officer, which demand specifically identifies the
manner in which the Chief Executive Officer believes that he has not
substantially performed his duties, and which performance is not substantially
corrected by him within ten (10) days of receipt of such demand;

 

  4.

Any material workplace misconduct or willful failure to comply with Sabra’s
general policies and procedures as they may exist from time to time by Executive
which, in the good faith determination of the Chief Executive Officer, renders
Executive unsuitable for the position of Executive Vice President, CFO or
Secretary;

 

  5.

Any material breach by Executive of the provisions of this Agreement which has
not been cured by Executive thirty (30) days following delivery of notice to
Executive specifying such material breach, or the repetition of any such
material breach after it has been cured; or

 

  6.

Any act of moral turpitude, as determined by the Chief Executive Officer in good
faith.

 

  b.

Termination by Sabra without Good Cause. Sabra may at any time, by written
notice to Executive at least five (5) business days prior to the date of
termination specified in such notice, terminate Executive as Executive Vice
President, CFO and Secretary and from all other positions with Sabra and its
direct and indirect subsidiaries. If such termination is made by Sabra other
than by reason of Executive’s death, Disability (as defined in Section 4(e)) or
expiration of the Term, and Good Cause does not exist, such termination shall be
treated as a termination without Good Cause and Executive shall be entitled to
payment in accordance with Section 5(b).

 

  c.

Termination by Executive for Good Reason. Executive may, at any time at his
option within sixty (60) days following the initial existence of the particular
event or condition that constitutes Good Reason (as defined below), resign for
Good Reason as Executive Vice President, CFO and Secretary and from all other
positions with Sabra and its direct and indirect subsidiaries by written notice
to Sabra at least thirty (30) days prior to the date of termination specified in
such notice; provided, however, that Sabra has not substantially corrected the
event or condition that would constitute Good Reason prior to the date of
termination. Payment to Executive upon a termination for Good Reason is set
forth in Section 5(b). Executive’s continued employment shall not, by itself,
constitute consent to or a waiver of rights with respect to any circumstances
constituting Good Reason hereunder.

 

4



--------------------------------------------------------------------------------

“Good Reason” shall mean the occurrence of any one of the following events or
conditions without Executive’s written consent:

(i)    A meaningful and detrimental reduction in Executive’s authority, duties
or responsibilities or a meaningful and detrimental change in his reporting
responsibilities; (ii) A material failure of Sabra to comply with the
compensation provisions set forth in Sections 3(a) and 3(b) or benefits
provisions set forth in Sections 3(d) through 3(f) (collectively, the
“Benefits”) (other than a reduction of Benefits uniformly applicable to other
members of senior management); or (iii) A material relocation of Executive’s
principal work location from its current location in Orange County, California;

provided that Sabra is provided with written notice of such breach within thirty
(30) days following the initial existence of the particular event or condition
claimed to constitute Good Reason, (ii) Sabra fails to remedy such event or
condition within thirty (30) days of receiving such written notice thereof, and
(iii) Executive terminates his employment with Sabra within the time periods
prescribed under this Section 4(c).

 

  d.

Voluntary Resignation. Executive may, at any time at his option with thirty
(30) calendar days written notice to Sabra, voluntarily resign without Good
Reason as Executive Vice President, CFO and Secretary and from all other
positions with Sabra and its direct and indirect subsidiaries. Payment to
Executive upon his voluntary resignation without Good Reason is set forth in
Section 5(a). Resignation from Sabra shall automatically constitute resignation
from all positions of any subsidiary.

 

  e.

Death or Disability. Executive’s employment under this Agreement and the Term
shall terminate automatically as of the date of Executive’s death. Sabra may, at
any time by written notice to Executive at least five (5) business days prior to
the date of termination specified in such notice, terminate Executive as
Executive Vice President, CFO and Secretary and from all other positions with
Sabra and its direct or indirect subsidiaries by reason of his Disability.
“Disability” shall mean any physical or mental condition or illness that
prevents Executive from performing his duties hereunder in any material respect
for a period of 120 substantially consecutive calendar days, as determined by a
physician selected by Sabra or, if Executive is incapacitated, reasonably
acceptable to the Director of Medicine or equivalent senior physician at Hoag
Hospital. Payment to Executive upon his termination by reason of his death or
Disability is set forth in Section 5(a).

Section 5: Payments Upon Termination.

 

  a.

Payment Upon Termination for Good Cause, Resignation without Good Reason, Death
or Disability. In the event of termination of employment during the Term
pursuant to Sections 4(a), 4(d) or 4(e), Executive, or his estate where
applicable, shall be paid any earned but unpaid Base Salary through the date of
Executive’s separation from service with Sabra (the “Severance Date”) and any
accrued and unused paid time off through the Severance Date, which shall be paid

 

5



--------------------------------------------------------------------------------

  to Executive or his estate or beneficiary, as applicable, in a lump sum in
cash upon or promptly following (and in all events within thirty (30) days
after) the Severance Date (collectively, the “Accrued Obligations”). In
addition, in the case of a termination of employment pursuant to Section 4(e),
but not Sections 4(a) or 4(d), Executive or his estate shall be paid (i) any
accrued and unpaid Bonus for any prior fiscal year, which shall be paid to
Executive or his estate or beneficiary, as applicable, in a lump sum in cash at
the time that annual bonuses are paid to senior management personnel with
respect to that fiscal year, but in any event within seventy-four (74) days
after the Severance Date, and (ii) a pro rata portion of the Bonus for the
fiscal year in which the termination occurs (determined by multiplying the Bonus
Executive would have received, if any, based upon actual performance had his
employment continued through the end of the fiscal year by a fraction, the
numerator of which is the number of days during the year of termination that
Executive is employed by the Company and the denominator of which is 365 or 366,
as applicable), which shall be paid at the time that annual bonuses are paid to
senior management personnel with respect to that fiscal year, but in any event
within seventy-four (74) days after the conclusion of the fiscal year to which
such Bonus relates. Executive shall also receive his vested benefits in
accordance with the terms of Sabra’s compensation and benefit plans, and his
participation in such plans and all other perquisites shall cease as of the
Severance Date, except to the extent Executive may elect to continue coverage
under any welfare benefit plans as required by Part 6, Title I of the Employee
Retirement Income Security Act of 1974, as amended. Upon a termination under
Section 4(a), 4(d) or 4(e), Executive shall not be entitled to any compensation
or benefits under this Agreement except as set forth in this Section 5(a).

 

  b.

Payment Upon Termination by Sabra without Good Cause or by Executive for Good
Reason. In the event of a termination of Executive’s employment during the Term
pursuant to Sections 4(b) or 4(c), subject to the provisions of Section 7(f):

 

  1.

Executive shall be entitled to a severance benefit in an amount equal to (i) the
sum of Executive’s then current annual Base Salary and the average of
Executive’s Bonus actually earned (including the value on the vesting date of
any restricted stock unit awards actually becoming payable to Executive in lieu
of a cash Bonus) for the three (3) calendar years immediately preceding the
calendar year in which the Severance Date occurs (the “Average Bonus”),
multiplied by 1.5, plus (ii) any accrued and unpaid Bonus for any prior fiscal
year, plus (iii) a pro rata portion of the Bonus for the fiscal year in which
the termination occurs (determined by multiplying the Bonus Executive would have
received, if any, based upon actual performance had his employment continued
through the end of the fiscal year by a fraction, the numerator of which is the
number of days during the year of termination that Executive is employed by the
Company and the denominator of which is 365 or 366, as applicable). The amount
payable pursuant to clause (i) above shall be paid to Executive in a lump sum
cash payment on (or within ten (10) days following) the sixtieth (60th)

 

6



--------------------------------------------------------------------------------

  day following the Severance Date. The amount payable pursuant to clause
(ii) above shall be paid to Executive at the time that annual bonuses are paid
to senior management personnel with respect to the applicable fiscal year, but
in any event within seventy-four (74) days after the Severance Date. The amount
payable pursuant to clause (iii) shall be paid to Executive at the time that
annual bonuses are paid to senior management personnel with respect to the
applicable fiscal year in which the Severance Date occurs, but in any event
within seventy-four (74) days after the conclusion of such fiscal year.

 

  2.

In the event such termination occurs on or within two years following the
closing date of a Change in Control, Executive shall not be entitled to the
amount described in Section 5(b)(1) above but shall instead be entitled to an
amount equal to (i) the sum of his then current annual Base Salary and the
Average Bonus, multiplied by 2, plus (ii) any accrued and unpaid Bonus for any
prior fiscal year, plus (iii) a pro rata portion of the target Bonus for the
fiscal year in which the termination occurs (assuming the Company achieves 100%
of the financial performance target or targets for such fiscal year that are
utilized in determining the amount of the Bonus and determined by multiplying
the amount Executive would have received had his employment continued through
the end of the fiscal year by a fraction, the numerator of which is the number
of days during the performance year of termination that Executive is employed by
the Company and the denominator of which is 365 or 366, as applicable). The
amounts payable pursuant to clauses (i) and (iii) above shall be paid to
Executive in a lump sum on (or within ten (10) days following) the sixtieth
(60th) day following the Severance Date. The amount payable pursuant to clause
(ii) above shall be paid to Executive at the time that annual bonuses are paid
to senior management personnel with respect to the applicable fiscal year, but
in any event within seventy-four (74) days after the Severance Date.

 

  3.

Executive’s participation in any other retirement and benefit plans and
perquisites shall cease as of the Severance Date, except Sabra shall pay or
reimburse Executive for his premiums charged to continue medical coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) under
Sabra’s health plans for Executive and his eligible dependents (as determined
under Sabra’s health plans), or, at Executive’s option (which shall be
communicated by written notice to Sabra prior to the month such election is to
take effect), provide a separate cash payment monthly equal to the amount of the
COBRA premium until the earlier of (i) the eighteen (18)-month anniversary (or,
in the case of a Change in Control termination referred to in Section 5(b)(2)
above, twenty-four (24)-month anniversary) of the last day of the month in which
the Severance Date occurs or (ii) the date of Executive becomes eligible to
participate in a plan of another employer or (iii), as to any of his eligible
dependents, the date on which the eligible dependent becomes eligible to
participate in a

 

7



--------------------------------------------------------------------------------

  plan of another employer. Any cash payment due to Executive pursuant to this
Section 5(b)(3) shall be paid by Sabra not later than the end of the month to
which such payment relates.

 

  4.

Upon any such termination, Executive shall be entitled to receive any Accrued
Obligations payable to Executive as set forth in Section 5(a).

 

  5.

Notwithstanding the foregoing, Executive’s right to receive the severance
payments described in this Section 5(b) shall be and is conditioned upon his
execution and delivery of (and not revoking) a general release in favor of
Sabra, which Sabra shall provide to Executive within seven (7) days following
the Severance Date and shall not be inconsistent with the terms of this
Agreement, and such other documents and instruments as are reasonably required
by Sabra, each of which Executive shall deliver to Sabra within twenty-one
(21) days (or forty-five (45) days if such longer period of time is required to
make the release maximally enforceable under applicable law) after Sabra
provides the form of release to Executive.

A termination of Executive’s employment during the Term without Good Cause
(other than by reason of his death or Disability) within six (6) months
preceding a Change in Control shall be treated as if such termination occurred
on the date of such Change in Control if it is reasonably demonstrated that the
termination was at the request of the third party who has taken steps reasonably
calculated to effect such Change in Control or otherwise arose in connection
with or in anticipation of such Change in Control. In such case, Executive shall
be entitled (in addition to the benefits described in Section 5(b)(1) which were
triggered in connection with the original Severance Date) to the difference
between the non-discounted present value of the benefits described in
Section 5(b)(2) less the non-discounted present value of the benefits described
in Section 5(b)(1) (each determined as of the Severance Date), which difference
shall be paid to Executive upon or within thirty (30) days following the closing
of such Change in Control.

 

  c.

“Change in Control.” For purposes of this Section 5, a “Change in Control” shall
occur if any of the following events occurs:

 

  1.

Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company (an “Acquiring Person”), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of more than
33 1/3% of the then outstanding voting stock of the Company;

 

  2.

Consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior

 

8



--------------------------------------------------------------------------------

  thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 51% of the
combined voting power of the voting securities of the Company or surviving
entity outstanding immediately after such merger or consolidation;

 

  3.

Consummation of a sale or other disposition by the Company of all or
substantially all of the Company’s assets;

 

  4.

During any period of not more than two (2) consecutive years (beginning on or
after the Effective Date), individuals who at the beginning of such period
constitute the Board of Directors and any new director (other than a director
who is a representative or nominee of an Acquiring Person) whose election by the
Board of Directors or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination was previously so approved, no longer constitute a majority of the
Board of Directors;

provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board of Directors or a merger or other consolidation
pursuant to a plan of reorganization under chapter 11 of the Bankruptcy Code
with respect to the Company (“Chapter 11 Plan”), or a liquidation under the
Bankruptcy Code constitute a Change in Control and provided further that in no
event shall any transaction be considered a Change in Control if it does not
constitute a change in the ownership or effective control of Sabra or a change
in the ownership of a substantial portion of Sabra’s assets, each within the
meaning of Section 409A of the United States Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations promulgated thereunder
(“Section 409A”). In addition, notwithstanding Sections 5(c)(1), 5(c)(2),
5(c)(3) and 5(c)(4), a Change in Control shall not be deemed to have occurred in
the event of a sale or conveyance in which the Company continues as a holding
company of an entity or entities that conduct the business or businesses
formerly conducted by the Company, or any transaction undertaken for the purpose
of reincorporating the Company under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of the Company’s
capital stock. A Change in Control shall not, by itself, constitute Good Reason
hereunder.

 

  d.

Cooperation. Following the expiration or a termination of this Agreement for any
reason, Executive shall provide such cooperation as is reasonably required by
the Company, including, without limitation, consulting with the Company with
respect to litigation and/or matters that relate to facts and circumstances that
occurred during the term of his employment by the Company, and executing such
documents and instruments relating to such term of employment as are reasonably
requested by Sabra.

 

9



--------------------------------------------------------------------------------

Section 6: Reduction in Compensation to Avoid Excise Tax. Notwithstanding
anything herein to the contrary, if the excise tax imposed by Section 4999 of
the Code or any similar or successor tax (the “Excise Tax”) applies to any
payments, benefits and/or amounts received (or otherwise to be received) by
Executive pursuant to Section 5(b) or otherwise, including, without limitation,
amounts received or deemed received, within the meaning of any provision of the
Code, by Executive as a result of (and not by way of limitation) any automatic
vesting, lapse of restrictions and/or accelerated target or performance
achievement provisions, or otherwise, applicable to outstanding grants or awards
to Executive under any of Sabra’s incentive plans (collectively, the “Total
Payments”), then the Total Payments shall be reduced (but not below zero) so
that the maximum amount of the Total Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Total Payments to be
subject to the Excise Tax; provided that such reduction to the Total Payments
shall be made only if the total after-tax benefit to Executive is greater after
giving effect to such reduction than if no such reduction had been made. If such
a reduction is required, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating any accelerated vesting of stock
options that then have a term of one year or less and are then under-water, then
by reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of any other stock options, then by reducing
or eliminating any accelerated vesting of other equity awards, and then by
reducing or eliminating any other remaining Total Payments, in each case in
reverse order beginning with the payments which are to be paid the farthest in
time from the date of the related change in control event. The preceding
provisions of this Section 6 shall take precedence over the provisions of any
other plan, arrangement or agreement governing Executive’s rights and
entitlements to any benefits or compensation. The Company agrees that, prior to
and in connection with any Change in Control, the Company will reasonably
consider alternatives (if any) Executive may have to eliminate or mitigate the
impact of any Excise Tax on his Total Payments.

 

  a.

Determination of Reduction. The amount of the reduction in compensation shall be
determined by an accounting firm retained by Sabra (the “Accounting Firm”) using
such formulas as the Accounting Firm deems appropriate. No compensation to
Executive shall be reduced pursuant to the provisions of this Section 6 if the
Accounting Firm determines that the payments to Executive are not subject to an
Excise Tax.

 

  b.

Payment of Excise Tax. If a reduction in compensation that results in no Excise
Tax being payable does not result in Executive having a more positive after-tax
financial position than he would have enjoyed without the reduction but with the
resulting application of the Excise Tax, then, at the option of Executive, he
can choose to pay the amount of the Excise Tax and avoid the reduction in
compensation. The amount of the Excise Tax shall be determined by the Accounting
Firm using such formulas as the Accounting Firm deems appropriate. In the event
the Executive chooses to pay the Excise Tax, he will have no right of
reimbursement or payment of additional compensation from the Company.

 

10



--------------------------------------------------------------------------------

Section 7: Protection of Sabra’s Interests.

 

  a.

Ownership of Property. Executive acknowledges and agrees that any and all
property developed, discovered or created by him during the pendency of his
employment by the Company, including, without limitation, any and all
copyrights, trademarks, trade secrets or other intellectual property is and
shall remain the sole and exclusive property of the Company and Executive hereby
sells, assigns and otherwise transfers all of his right, title and interest in
and to such property, if any, to the Company.

 

  b.

Confidentiality. Executive agrees that he will not at any time, during or after
the term of this Agreement, except in performance of his obligations to Sabra
hereunder or with the prior written consent of the Board of Directors, directly
or indirectly disclose to any person or organization any secret or “Confidential
Information” that Executive may learn or has learned by reason of his
association with Sabra and its direct and indirect subsidiaries. For purposes of
all of this Section 7 only, “Sabra” shall also include Sabra’s direct and
indirect subsidiaries. The term “Confidential Information” means any information
not previously disclosed to the public or to the trade by Sabra’s management
with respect to Sabra’s products, services, business practices, facilities and
methods, salary and benefit information, trade secrets and other intellectual
property, systems, procedures, manuals, confidential reports, product price
lists, pricing information, customer lists, financial information (including
revenues, costs or profits associated with any of Sabra’s products or lines of
business), business plans, prospects or opportunities. Notwithstanding the
foregoing, Executive may truthfully respond to a lawful and valid subpoena or
other legal process, but to the extent permitted by law shall give the Company
the earliest possible notice thereof, shall, as much in advance of the return
date as possible, make available to the Company and its counsel the documents
and other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process. Executive understands that
nothing in this Agreement is intended to limit his right (i) to discuss the
terms, wages, and working conditions of his employment to the extent permitted
and/or protected by applicable labor laws, (ii) to report Confidential
Information in a confidential manner either to a federal, state or local
government official or to an attorney where such disclosure is solely for the
purpose of reporting or investigating a suspected violation of law, or (iii) to
disclose Confidential Information in an anti-retaliation lawsuit or other legal
proceeding, so long as that disclosure or filing is made under seal and
Executive does not otherwise disclose such Confidential Information, except
pursuant to court order. The Company encourages Executive, to the extent legally
permitted, to give the Company the earliest possible notice of any such report
or disclosure. Pursuant to the Defend Trade Secrets Act of 2016, Executive
acknowledges that he may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of Confidential Information
that: (a) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is

 

11



--------------------------------------------------------------------------------

  filed in a lawsuit or other proceeding, provided that such filing is made
under seal. Further, Executive understands that the Company will not retaliate
against him in any way for any such disclosure made in accordance with the law.
In the event a disclosure is made, and Executive files any type of proceeding
against the Company alleging that the Company retaliated against him because of
his disclosure, Executive may disclose the relevant Confidential Information to
his attorney and may use the Confidential Information in the proceeding if
(x) Executive files any document containing the Confidential Information under
seal, and (y) Executive does not otherwise disclose the Confidential Information
except pursuant to court or arbitral order.

 

  c.

Exclusive Property. Executive confirms that all Confidential Information is and
shall remain the exclusive property of Sabra. All business records, papers and
documents kept or made by Executive relating to the business of Sabra shall be
and remain the property of Sabra. Upon the expiration or termination of
Executive’s employment with Sabra for any reason or upon the request of Sabra at
any time, Executive shall promptly deliver to Sabra, and shall not without the
consent of the Board of Directors, retain copies of, Confidential Information,
or any written materials not previously made available to the public, or records
and documents made by Executive or coming into Executive’s possession concerning
the business or affairs of Sabra.

 

  d.

Nonsolicitation. Executive shall not, during his employment under this
Agreement, and for one (1) year following the termination of this Agreement, for
whatever reason or cause, in any manner induce, attempt to induce, or assist
others to induce, or attempt to induce, any employee, agent, representative or
other person associated with Sabra or any customer, or client of Sabra to
terminate his or her association or contract with Sabra, nor in any manner,
directly or indirectly, interfere with the relationship between Sabra and any of
such persons or entities.

 

  e.

Non-Disparagement. Executive shall not during his employment under this
Agreement and for one (1) year following termination of the Agreement, for
whatever reason, make any statements that are intended to or that would
reasonably be expected to harm Sabra or any of its subsidiaries or affiliates,
their respective predecessors, successors, assigns and employees and their
respective past, present or future officers, directors, shareholders, employees,
trustees, fiduciaries, administrators, agents or representatives. Sabra and its
officers and directors will not make any statements that are intended to or that
would reasonably be expected to harm Executive or his reputation or that reflect
negatively on Executive’s performance, skills or ability.

 

  f.

Violation of Covenants.

 

  1.

Without intending to limit the remedies available to Sabra, Executive
acknowledges that a breach of any of the covenants in this Section 7 may result
in material irreparable injury to Sabra for which there is no adequate

 

12



--------------------------------------------------------------------------------

  remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
Sabra shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining Executive from engaging in
activities prohibited by this Section 7 or such other relief as may be required
to specifically enforce any of the covenants in this Section 7.

 

  2.

In the event that Executive breaches any of the covenants in this Section 7,
Sabra shall be entitled to cease payment of any further compensation or benefits
pursuant to Section 5(b) or otherwise (other than compensation payable pursuant
to Sections 5(b)(1)(ii) and 5(b)(2)(ii)) and recover from Executive any amounts
paid to him pursuant to the provisions of Section 5(b)(1)(i), Section 5(b)(2)(i)
or Section 5(b)(2)(iii).

Section 8: Miscellaneous Provisions.

 

  a.

Amendments, Waivers, Etc. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by both parties. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

  b.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

  c.

Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement and this Agreement shall supersede all
prior agreements, negotiations, correspondence, undertakings and communications
of the parties, oral or written, with respect to the subject matter hereof,
including the Prior Employment Agreement.

 

  d.

Resolution of Disputes. Any disputes arising under or in connection with this
Agreement may, at the election of Executive or Sabra, be resolved by binding
arbitration, to be held in Orange County, California in accordance with the
rules and procedures of the American Arbitration Association. If arbitration is
elected, Executive and Sabra shall mutually select the arbitrator. If Executive
and Sabra cannot agree on the selection of an arbitrator, each party shall
select an arbitrator and the two arbitrators shall select a third arbitrator who
shall resolve the dispute. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Nothing herein shall
limit the ability of Sabra to obtain the injunctive relief described in
Section 7(f) pending final resolution of matters that are sent to arbitration.

 

13



--------------------------------------------------------------------------------

  e.

Attorneys’ Fees. Sabra shall pay or reimburse Executive on an after-tax basis
for all costs and expenses (including, without limitation, court costs, costs of
arbitration and reasonable legal fees and expenses which reflect common practice
with respect to the matters involved) incurred by Executive if Executive
prevails on the merits of any claim, action or proceeding (i) contesting or
otherwise relating to the existence of Good Cause in the event of Executive’s
termination of employment during the Term for Good Cause; (ii) enforcing any
right, benefit or obligation under this Agreement, or otherwise enforcing the
terms of this Agreement or any provision thereof; or (iii) asserting or
otherwise relating to the existence of Good Reason in the event of Executive’s
termination of employment during the Term for Good Reason.

 

  f.

Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to any choice of law or conflicting provision or rule (whether of
the state of California or any other jurisdiction) that would cause the laws of
any jurisdiction other than the state of California to be applied.

 

  g.

Notice. For the purpose of this Agreement, notice, demands and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand delivery or overnight
courier or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows or to other addresses as each
party may have furnished to the other:

To Sabra:

Sabra Health Care REIT, Inc.

Attention: Board of Directors

18500 Von Karman, Suite 550

Irvine, California 92612

To Executive:

At the address last shown on the Company’s records

 

  h.

Section 409A.

 

  1.

If Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Executive’s separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)(1), without
regard to the optional alternative definitions available thereunder) and any
payment or benefit provided in Section 5 hereof constitutes a “deferral of
compensation” within the meaning of Section 409A, Executive shall not be
entitled to any such payment or benefit until

 

14



--------------------------------------------------------------------------------

  the earlier of: (i) the date which is six (6) months after his separation from
service for any reason other than death, or (ii) the date of his death. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A.
Any amounts otherwise payable to Executive upon or in the six (6) month period
following his separation from service that are not so paid by reason of this
Section 8(h)(1) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
Executive’s separation from service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of his death).

 

  2.

To the extent that any reimbursements pursuant to Sections 3(h), 5(b)(3) and
8(e) are taxable to Executive, any reimbursement payment due to Executive
pursuant to such provision shall be paid to Executive on or before the last day
of Executive’s taxable year following the taxable year in which the related
expense was incurred. The benefits and reimbursements pursuant to Sections 3(h),
5(b)(3)and 8(e) are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that Executive receives in
one taxable year shall not affect the amount of such benefits and reimbursements
that Executive receives in any other taxable year.

 

  3.

It is intended that any amounts payable under this Agreement and Sabra’s and
Executive’s exercise of authority or discretion hereunder shall either be exempt
from or comply with and avoid the imputation of any tax, penalty or interest
under Section 409A. This Agreement shall be construed and interpreted consistent
with that intent.

 

  i.

Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation. Except for such
withholding rights, Executive is solely responsible for any and all tax
liability that may arise with respect to the compensation provided under or
pursuant to this Agreement.

 

  j.

Successors and Assigns.

 

  1.

This Agreement is personal to Executive and without the prior written consent of
the Company shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.

 

15



--------------------------------------------------------------------------------

  2.

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” and “Sabra” shall mean the Company as hereinbefore defined
and any successor or assignee, as applicable, which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

  k.

Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

  l.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

[Signature Page to Follow]

 

16



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of the date first above
written.

 

HAROLD W. ANDREWS, JR.

/s/ Harold W. Andrews, Jr.

SABRA HEALTH CARE REIT, INC.

/s/ Richard K. Matros

By:   Richard K. Matros Its:   Chief Executive Officer, President, and Chairman

[Signature Page to Employment Agreement]